Citation Nr: 1518346	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to March 1974.  He died in November 2008, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the Appellant had requested a hearing before a Veterans Law Judge of the Board, and that such a hearing was scheduled for April 2015.  However, the Appellant failed to report for that scheduled hearing, and no good cause has been shown for her failure to report.  Consequently, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in November 2008.  His death certificate lists his immediate cause of death as acute renal failure, due to or as a consequence of congestive heart failure.  No other conditions were listed as contributing to his death, and no autopsy was performed.

3.  At the time of his death, the Veteran was service-connected for prostate cancer status-post external beam radiation and radioactive seed therapy with urinary complications; bilateral hearing loss; and impotence.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected disabilities caused or materially contributed to his death; or that his death was due to a disability incurred in or otherwise the result of his active service.

5.  The Veteran was not continuously rated as totally disabled for a period of 10 years or more immediately preceding his death, nor did he have a disability that was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).

2.  The criteria for a grant of DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, the Court has held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).

In this case, the Appellant was sent pre-adjudication notice via a letter dated in July 2009, which is clearly prior to the December 2009 decision that is the subject of this appeal.  The Board acknowledges that this correspondence did not explicitly list the Veteran's service-connected disabilities.  Nevertheless, the record indicates the Appellant was aware of this information, to include the fact that contentions were advanced indicating the Veteran's death was related to his service-connected prostate cancer.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  This letter did inform the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed. 

In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate the cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of this claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified any outstanding evidence which relates the cause of the Veteran's death to a service-connected disability, or that it is otherwise related to his active service.  As detailed in the Introduction, her hearing request is deemed withdrawn.  The Board acknowledges that no competent medical opinion was explicitly promulgated in regard to this cause of death claim.  Nevertheless, as detailed below competent medical opinion(s) were contained in VA treatment records dated December 2008 regarding whether the Veteran's death was related to his service-connected prostate cancer.  VA clinicians are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As the record reflects these opinions were based upon an accurate understanding of the circumstances of the Veteran's death, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA clinicians.  Accordingly, the Board finds that the evidence of record is adequate for resolution of this case, and no further development to include a competent medical opinion is warranted based on the facts of this case.  Consequently, the Board finds that the duty to assist the Appellant has been satisfied in this case.

Legal Criteria and Analysis

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

In this case, the Veteran died in November 2008.  His death certificate lists his immediate cause of death as acute renal failure, due to or as a consequence of congestive heart failure.  No other conditions were listed as contributing to his death, and no autopsy was performed.

At the time of his death, the Veteran was service-connected for prostate cancer status-post external beam radiation and radioactive seed therapy with urinary complications; bilateral hearing loss; and impotence.

The record reflects the Appellant essentially contends the Veteran's service-connected prostate cancer caused or materially contributed to his death.  In making all determinations, the Board must fully consider the lay assertions of record.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the effect a disease process has upon a person's death is generally the type of question that requires competent medical evidence to resolve.  Moreover, this is particularly true based on the facts of this case because neither prostate cancer nor any of the other service-connected disabilities were identified as causing or contributing to the Veteran's death on his death certificate.  Therefore, the Board finds that competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  In addition, no competent medical opinion appears to be of record which supports the Appellant's cause of death claim.

The Board further notes that VA treatment records dated in December 2008 reflect the Veteran's records were reviewed regarding his family's concern about the circumstances of his death, to include what role his service-connected prostate cancer may have played in it.  In pertinent part, one VA clinician stated these records indicated sepsis with secondary acute renal failure, isolated candida tropicalis from catheter and MRSA from blood.  Based on these records, the clinician concluded the Veteran's acute renal failure was because of sepsis and not because of his prostate cancer.  Further, a radiation oncologist stated the Veteran's PSA was close to zero so he did not die of prostate cancer.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already determined that these VA clinicians are presumed qualified to render competent medical opinion(s).  Further, these clinicians were familiar with the circumstances of the Veteran's death from review of pertinent records, as well as the fact he was service-connected for prostate cancer.  Moreover, they both indicated that the documented medical findings at the time of the Veteran's death were, essentially, inconsistent with his prostate cancer having caused or materially contributed to his death.  The Board also reiterates that no competent medical evidence is of record which explicitly refutes these findings.  Therefore, the Board finds that these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

The Board also observes that no evidence is of record which indicates the Veteran's other service-connected disabilities of impotence and/or bilateral hearing loss caused or materially contributed to his death.

In regard to whether the conditions listed as causing or contributing to the Veteran's death are otherwise related to his active service, the Board notes that his service treatment records contain no entries showing a diagnosis of or treatment for renal failure or congestive heart failure.  Rather, his heart was consistently evaluated as normal on in-service examinations to include January 1954, February 1962, March 1968, July 1971, August 1973, and his October 1973 retirement examination.  There was no indication of any renal problems on these examinations either.  Moreover, the first indication of these disabilities appears to be years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).  Further, no competent medical evidence is of record which relates the etiology of these disabilities to the confirmed events of the Veteran's active service.

The Board acknowledges that the record reflects the Veteran did have active service in the Republic of Vietnam during the Vietnam War Era, and was presumptively exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.  Moreover, the provisions of 38 C.F.R. §§ 3.307, 3.309(e) provide for a presumption of service connection for certain conditions based upon such exposure to include ischemic heart disease.  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  See 38 C.F.R. § 3.309(e), Note (3); see also 75 Fed. Reg. 53202, 53204 (2010).  Here, a May 2011 rating decision found that service connection was not warranted for ischemic heart disease for retroactive benefits purposes, in essence because the Veteran's heart condition did not constitute ischemic heart disease.  The Appellant was informed of this decision, and did not appeal.  Consequently, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  The Board also notes that renal failure is not listed as a condition presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010); 79 Fed. Reg. 20308 (2014).

No other presumptive provision appears applicable to the facts of this case; nor does the record indicate any other basis to find service connection is warranted for the cause of the Veteran's death.
The Board also acknowledges that the law provides when a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.  

However, while the Veteran was in receipt of a total rating based upon individual unemployability (TDIU) due to service-connected disability at the time of his death, he was not rated as such for a period of at least 10 years prior to his death, nor as such for at least 5 years from the date of discharge.  Rather, TDIU benefits were granted effective October 16, 2008.  Consequently, the record does not reflect DIC is warranted pursuant to 38 U.S.C.A. § 1318.

For these reasons, the Board must find that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's service-connected disabilities caused or materially contributed to his death; or that his death was due to a disability incurred in or otherwise the result of his active service.  Although the Board is sympathetic to the Appellant and the contentions she has advanced as part of this appeal, it is required to follow the evidence as to the disposition of this case.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.







____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


